Citation Nr: 0024161	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  99-11 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased initial evaluation for a service 
connected left knee disability, rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel






INTRODUCTION

The veteran had verified active duty from July 1994 to June 
1995, and unverified attendance at the United States Naval 
Academy from July 1995 to October 1997.

This claim comes before the Board of Veterans' Appeals 
(Board) from a May 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts that granted the veteran's claim of entitlement 
to service connection for a left knee disability and assigned 
a 10 percent rating, effective from November 1997.  A notice 
of disagreement was received in September 1998.  A statement 
of the case was issued in December 1998.  A substantive 
appeal was received from the veteran in March 1999.

The Board notes that, in January 2000, the veteran's 
representative requested that the veteran be temporarily 
assigned a total evaluation for his left knee disability 
based on convalescence, pursuant to 38 C.F.R. § 4.30.  This 
matter is referred to the RO for appropriate action.

REMAND

The veteran and his representative contend that an increased 
initial evaluation is warranted for the veteran's left knee 
disability.  As a preliminary matter, the Board finds that 
this claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  Therefore, VA has a duty to assist him in the 
development of facts pertinent to his claim.  Id.

Recently, the United States Court of Appeals for Veterans 
Claims (Court) noted that there was a distinction between a 
claim based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating. It was also indicated that in the case of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts founds, a 
practice known as "staged" ratings. Fenderson v. West, 12 
Vet. App. 119 (1999). The Court in AB v. Brown, 6 Vet. App. 
35 at 38 (1993) stated that a claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
it follows that an increased rating remains in controversy 
where less than the maximum is awarded.

A review of the record reflects that recently, evidence 
(dated in November and December 1999) was received by the 
Board, which, from the Board's review, may be pertinent to 
this claim.  In this regard, the Board notes that, pursuant 
to 38 C.F.R. §§ 19.37, 20.1304 (c) (1999), any pertinent 
evidence, not previously reviewed, submitted by the veteran 
which is received by the RO prior to the transfer of the 
record to the Board or which is accepted by the Board must be 
initially reviewed by the agency of original jurisdiction, 
unless this procedural right is waived by the veteran or his 
representative.  A review of the record does not reveal that 
the veteran waived RO consideration of this evidence.

A review of this evidence reflects that the veteran recently 
underwent a left knee arthroscopy.  As such, the Board is of 
the opinion that a VA examination should be accomplished to 
ascertain the current severity of the left knee disability.

The Board notes that the veteran's service-connected left 
knee disability is currently rated as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5259 (1999) for 
symptomatic removal of semilunar cartilage.

In addition, applicable regulations provide that the 
veteran's knee disability may be rated on the basis of 
limitation of motion under Diagnostic Codes 5260 or 5261 
(1999).  A 10 percent evaluation requires that flexion be 
limited to 45 degrees or extension limited to 10 degrees.  A 
20 percent evaluation requires that flexion be limited to 30 
degrees or extension limited to 15 degrees.  The Board points 
out that some limitation of left knee motion is documented in 
the VA examination report dated March 1998.

The Board further notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the U.S. Court of Appeals for 
Veterans Claims (Court) expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
In this case, the Court held that ratings based on limitation 
of motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. 
§ 4.45.  It was also held that the provisions of 38 C.F.R. 
§ 4.14 (avoidance of pyramiding) do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including during flare-ups.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating this claim as a rating under the Diagnostic 
Codes governing limitation of motion of the left knee.  
However, in that regard, the Board notes that the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Finally, it is noted that the VA General Counsel, in 
precedent opinion VAOPGCPREC 23-97, has indicated that where 
a veteran has service connected arthritis of the knee and 
instability rated under diagnostic codes 5003 (degenerative 
arthritis) and 5257 they may, under certain circumstances, be 
rated separately. See also VAOPGCPREC 9-98 (August 14, 1998).  
This opinion should be considered by the RO in readjudicating 
this claim, if in order.

In light of the above, this matter is remanded to the RO for 
the following actions:

1. The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for his left knee that has not already 
been made part of the record, and should 
assist him in obtaining such evidence 
following the procedures set forth in 38 
C.F.R. § 3.159 (1999).  The RO should 
make an effort to ensure that all 
relevant records of VA treatment have 
been obtained for review.  The veteran 
should be given the requisite opportunity 
to respond to the RO's communications, 
and any additional evidence received 
should be associated with the claims 
folder.  

2.  The RO then should schedule the 
veteran for a VA orthopedic examination 
to determine the nature and extent of his 
left knee disability.  All indicated 
special studies and tests should be 
undertaken.  The claims file should be 
made available to the examiner prior to 
the examination.  The examiner should 
also be asked to determine whether the 
left knee exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the knee 
is used repeatedly, and, if feasible, 
this should be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.

3.  Thereafter, the RO should re-
adjudicate this claim. Consideration 
should be given to the application of 
"staged ratings" as enunciated in 
Fenderson.  Also, consideration should be 
given to, among other things, DeLuca, 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5257, 5260, and 5261, and VAOPGCPREC 23-
97  and VAOPGCPREC 9-98.

4.  If any action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and a citation and discussion of 
the applicable laws and regulations, and 
be given the requisite opportunity to 
respond prior to return of the case to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




